— Judgment, Supreme Court, New York County (Rothwax, J.), rendered June 5,1980, convicting defendant-appellant, after his plea of guilty, of an attempt to commit criminal possession of a controlled substance in the fifth degree and sentencing him as a predicate felon to two to four years, affirmed. A suppression motion herein was denied on the ground that it had been abandoned by the defendant’s absconding. We do not reach the point raised on appeal — that the suppression order should be reversed, the case remanded for a decision on its merits and the appeal held in abeyance pending the decision on remand — for the reason that the suppression motion must be denied on its merits. The police officer’s affidavit established probable cause for the search warrant and its allegations were unimpeached by any showing by .the defendant. Concur — Murphy, P. J., Lupiano, Fein, Lynch and Asch, JJ.